     Case 1:19-cv-00084-DPM-PSH Document 24 Filed 05/04/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

SHINDID A. BRADDOCK
ADC #707527                                                    PLAINTIFF

v.                         No. l:19-cv-84-DPM-PSH

ANDREW BANKS,
Sergeant, McPherson Unit                                     DEFENDANT

                                   ORDER
      On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Doc. 20, and overrules Braddock's objections,
Doc. 21.   FED.   R. CIV. P. 72(b)(3). Banks's motion to dismiss, Doc. 16, is
partly granted and partly denied. Braddock's official capacity claims
for damages are dismissed without prejudice. Her failure-to-protect
claim against Banks in his individual capacity goes forward.
     So Ordered.

                                                      /;'
                                     D .P. Marshall Jr.
                                     United States District Judge
